 1

 2

 3

 4

 5

 6

 7

 8                  United States District Court
 9                  Central District of California
10                       Western Division
11

12    In re:                                           ED CV 20-0709-TJH(DFM)
13    ADELANTO COVID HABEAS                            See Attached Case List
14    PETITIONS.
                                                               Order      JS-6
15

16

17         Since March, 2020, the Court received over 100 separately filed petitions for
18   writs of habeas corpus, pursuant to 28 U.S.C. § 2241, alleging Fifth Amendment
19   substantive due process claims based on the conditions of confinement at the Adelanto
20   Immigration and Customs Enforcement Processing Center [“Adelanto”] during the
21   COVID-19 pandemic [“Separately Filed Cases”].
22         On April 13, 2020, Petitioners-Plaintiffs Kelvin Hernandez Roman, Miguel
23   Aguilar Estrada, and Beatriz Andrea Forero Chavez, on behalf of themselves and all
24   others similarly situated, filed a combined petition for a writ of habeas corpus and
25   complaint for injunctive and declaratory relief premised on a Fifth Amendment
26   substantive due process claim based on the conditions of confinement at Adelanto. See
27   Roman, et al. v. Wolf, et al., CV 20-768 TJH (PVCx) [“Roman”].
28         On April 23, 2020, the Court provisionally certified Roman as a mandatory class

                                                                      Order – Page 1 of 6
 1   action under Fed. R. Civ. P. 23(b)(2), and stayed all of the Separately Filed Cases
 2   pending the outcome of Roman. On September 22, 2020, the Court certified the
 3   mandatory Roman class on a non-provisional basis.
 4         The Separately Filed Cases are, now, moot.
 5

 6         Accordingly,
 7

 8         It is Ordered that the Separately Filed Cases, identified on the attached case
 9   list, be, and hereby are, Dismissed as moot.
10

11         It is further Ordered that all Roman class members released pursuant to an
12   order issued in a Separately Filed Case and/or Roman, shall remain released subject to
13   the terms and conditions previously ordered by the Court.
14

15   Date: July 13, 2021
16                                             __________________________________
17                                                    Terry J. Hatter, Jr.
18
                                               Senior United States District Judge

19

20

21

22

23

24

25

26

27

28


                                                                       Order – Page 2 of 6
 1                  Separately Filed Cases to be Dismissed
 2
     Case Number                       Plaintiff/Petitioner
 3

 4

 5   2:20-cv-03234-TJH-SHK             Emerson Noel Beltran-Rivera

 6   2:20-cv-03357-TJH-MRW             R.S.M.

 7
     5:20-cv-00605-TJH-AFM             Pedro Bravo Castillo

 8
     5:20-cv-00614-TJH-KS              Enrique Francisco Hernandez

 9
     5:20-cv-00625-TJH-MAR             Martin Munoz

10
     5:20-cv-00626-TJH-JC              Jimmy Sudney

11
     5:20-cv-00627-TJH-GJS             Jose Robles Rodriguez

12
     5:20-cv-00646-TJH-AGR             An Thanh Nguyen
     5:20-cv-00650-TJH-PD              Lionel Prince Deon Bogle
13
     5:20-cv-00651-TJH-PVC             Jesus Villegas-Gomez
14
     5:20-cv-00653-TJH-MAA             Varinder Singh
15
     5:20-cv-00654-TJH-E               Carlos Landeros
16
     5:20-cv-00655-TJH-PVC             Artemio Meraz Hernandez
17
     5:20-cv-00668-TJH-PD              Gabriela Perez Cruz
18
     5:20-cv-00690-TJH-JEM             Cesar Javier Manuel
19
     5:20-cv-00700-TJH-MAA             Nwana Elvira Eyere
20
     5:20-cv-00702-TJH-MAA             Sigifredo Zendejas Lopez
21
     5:20-cv-00708-TJH-ADS             Maria De Los Angeles Santibanez Lepe
22
     5:20-cv-00709-TJH-DFM             Agustina Pineda Ortuno
23
     5:20-cv-00710-TJH-GJS             Wendy Lizette Ordonez
24
     5:20-cv-00712-TJH-JPR             Jeffrey Hernandez Arevalo
25
     5:20-cv-00715-TJH-PD              Ibrahim Bare
26
     5:20-cv-00718-TJH-JEM             Sergio Jonathan Moreno
27
     5:20-cv-00719-TJH-JEM             Somboon Phaymany
28


                                                              Order – Page 3 of 6
 1
     5:20-cv-00721-TJH-E     Samani Sosefo Sekona
 2
     5:20-cv-00732-TJH-KK    Jesus Garcia Monarrez
 3
     5:20-cv-00740-TJH-JEM   Russel Casio Bernardino
 4
     5:20-cv-00741-TJH-JEM   Steve Sfera
 5
     5:20-cv-00744-TJH-MAR   Abel Valenzuela Camargo
 6
     5:20-cv-00745-TJH-KK    Maria Rocha Lopez
 7
     5:20-cv-00751-TJH-MAR   Caleb Jose Hernandez Sanchez
 8
     5:20-cv-00759-TJH-MAR   Mebrahtom Habete Zeweldi
 9
     5:20-cv-00760-TJH-JPR   Maria Legarda-Bugarin
10
     5:20-cv-00762-TJH-KS    Elton Tablada
11
     5:20-cv-00765-TJH-PD    Vera Fortoh
12   5:20-cv-00779-TJH-E     Salvador Chavez Gonzalez
13   5:20-cv-00780-TJH-AGR   Duarte Moris Giron
14   5:20-cv-00781-TJH-AS    Daniel Alverto Varela Reyes
15   5:20-cv-00783-TJH-JPR   Martinez Lizalde Dante
16   5:20-cv-00784-TJH-JDE   Victor Sanchez Negron
17   5:20-cv-00785-TJH-PD    Pop Jonathan
18   5:20-cv-00786-TJH-MAR   Martinez Fuentes Javier
19   5:20-cv-00787-TJH-KK    Lopez Martinez Francisco
20   5:20-cv-00788-TJH-KES   Zeferino Hernanez Jesus
21   5:20-cv-00789-TJH-PD    Zarco Silva Pedro
22   5:20-cv-00791-TJH-ADS   Clement Taiwo Babatunde
23   5:20-cv-00794-TJH-RAO   Fernandez Ramirez Robert
24   5:20-cv-00796-TJH-SP    Johmmy Arnaldo Garcia
25   5:20-cv-00810-TJH-GJS   Charleston Edward Dacoff
26   5:20-cv-00811-TJH-KS    Luis Lopez Salgado
27   5:20-cv-00812-TJH-AFM   Paola Rayon Vite
28   5:20-cv-00813-TJH-JEM   Martin Vargas Arellano

                                                  Order – Page 4 of 6
 1
     5:20-cv-00816-TJH-JEM   Alejandro Jeronimo Osorio
 2
     5:20-cv-00824-TJH-JDE   Gabriel Espinoza Orejel
 3
     5:20-cv-00830-TJH-JEM   Arody Tome
 4
     5:20-cv-00837-TJH-JC    Andre Luiz Costa Soares
 5
     5:20-cv-00846-TJH-PD    Neptali Loreto Morales
 6
     5:20-cv-00849-TJH-MAR   Elozona Ogbechie
 7
     5:20-cv-00853-TJH-AGR   Jose Marcos Gonzales Tapete
 8
     5:20-cv-00855-TJH-MAA   Erick Adrian Roman Vega
 9
     5:20-cv-00856-TJH-JDE   Cecilio Castelo-Sikat
10
     5:20-cv-00857-TJH-ADS   Victor Diaz Gomez
11
     5:20-cv-00863-TJH-PD    Ramiro Oropeza Rodriguez
12   5:20-cv-00866-TJH-PD    Lisbeth Romero Najera
13   5:20-cv-00874-TJH-JPR   Reynaldo Reyes Martinez
14   5:20-cv-00882-TJH-AS    Maximo Benavides Cortez
15   5:20-cv-00886-TJH-PVC   Freddy Bojorge Lopez
16   5:20-cv-00894-TJH-E     Jose Robles Rodriguez
17   5:20-cv-00903-TJH-KS    Maria Evelia Regalado-Gomez
18   5:20-cv-00916-TJH-MAR   Juan Medina
19   5:20-cv-00918-TJH-JEM   Hector Hugo Valenzuela Cruz
20   5:20-cv-00943-TJH-SHK   Alonso Castaneda Andrade
21   5:20-cv-00947-TJH-KK    Wahid Mansaray
22   5:20-cv-00949-TJH-AFM   Alvaro Gonzalez Martinez
23   5:20-cv-00954-TJH-AGR   Jose Rey Gutierrez Penaloza
24   5:20-cv-00960-TJH-AFM   Maria De Los Angeles Aray Pardo
25   5:20-cv-00983-TJH-JEM   Homero Gonzalez Martinez
26   5:20-cv-00998-TJH-MAA   Amanuel Meseret Keleta
27   5:20-cv-01000-TJH-GJS   Dong Soon Park
28   5:20-cv-01001-TJH-AFM   Hyung Bae Kim

                                                     Order – Page 5 of 6
 1
     5:20-cv-01002-TJH-JEM   Kwang Hyen Park
 2
     5:20-cv-01007-TJH-MAA   Juan Carlos Rolon Sandoval
 3
     5:20-cv-01031-TJH-PD    Jose Miguel Galan Najarro
 4
     5:20-cv-01072-TJH-MAR   Omar Brooks
 5
     5:20-cv-01157-TJH-JDE   Ruben Poghosyan
 6
     5:20-cv-01248-TJH-MAR   Brany Alfaro Depaz
 7
     5:20-cv-01442-TJH-PVC   Shengyang Li
 8
     5:20-cv-01461-TJH-MAR   Mohammed Alsayed Abdelsalam
 9
     5:20-cv-01723-TJH-SK    Roderick Santiago
10
     5:20-cv-02023-TJH-AGR   Laurell Dawin Lewis
11
     5:20-cv-02370-TJH-PVC   Efrain Diaz Ponce
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   Order – Page 6 of 6
